[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing in damages at which the plaintiff testified and offered documentary evidence, the Court makes the following findings and awards of damages.
The plaintiff sustained injuries to his nose, teeth, and face as the result of being assaulted by the defendant. He was required to undergo surgery for his injuries which included repair of a nose fracture, stitches for facial cuts (some permanent scarring remains), and dental treatment. He had pain and suffering for approximately one month, and states that he continues to be prone to nose bleeds and sensitive gums. The assault occurred on or about August 17, 1993.
Damages are assessed as follows:
1. Economic Damages
A. Medical                              $11,633.05
         B. Lost Wages                               630.00 ---------- CT Page 4787 Total Economic Damages               $12,263.05
    2. Non-Economic Damages                      $14,000.00 ---------- Total Damages.                      $26,263.05
         Exemplary or Punitive damages             2,220.00 (Attorney's fees for wilful,            ---------- wanton or malicious tort)
Total Damages:                       $28,483.05
Pursuant to General Statutes § 52-225a, a hearing is required prior to the entering of judgment, to determine the reduction, if any, in economic damages resulting from collateral source payments.
The Clerk of the Court shall schedule said hearing.
Klaczak, J.